Citation Nr: 1231127	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to an initial staged evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 27, 2007. 

2.  Entitlement to an initial staged evaluation in excess of 50 percent for PTSD, from September 27, 2007, through December 10, 2009. 

3.  Entitlement to an initial staged evaluation in excess of 70 percent for PTSD, from December 11, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, Virginia, on brokerage for the RO in Louisville, Kentucky. 

This case was previously before the Board in December 2009, when it was remanded for additional development.  During the pendency of the appeal, an October 2010 rating decision granted an initial staged evaluation of 50 percent from September 27, 2007 through December 10, 2009, and an initial staged evaluation of 70 percent from December 11, 2009.  This case was again before the Board in January 2011 when the Board denied the Veteran's claim.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court vacated the portion of the Board's decision which denied the above stated issues, and remanded those issues for further action pursuant to a Joint Motion for Remand.

The issue of entitlement to an initial staged evaluation in excess of 70 percent for PTSD, from December 11, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to September 27, 2007, the appellant's service-connected PTSD was manifested by depressed mood, avoidance, anxiety, sleep disturbance, and suicidal ideation, productive of occupational and social impairment comparable to no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From September 27, 2007, through December 10, 2009, the appellant's service-connected PTSD was manifested by avoidance, sleep disturbance, depression, occasional suicidal ideation and hallucinations, productive of occupational and social impairment comparable to no more than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial staged evaluation in excess of 30 percent for PTSD, prior to September 27, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for entitlement to an initial staged evaluation in excess of 50 percent for PTSD, from September 27, 2007, through December 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

The Veteran is challenging the initial rating assignment of his service-connected PTSD.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

Duty to Assist

The claims file contains the Veteran's service treatment records (STRs), and private and VA and private medical records, including records from November 2006 to October 2010, as requested in the December 2009 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  Additionally, the claims file contains the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.  The record reflects that the Veteran is in receipt of SSA benefits for nonpsychiatric reasons.  (See September 2007 VA fee-basis outpatient examination report and December 2009 VA examination report.)  Thus, the Board finds that a remand to obtain SSA records is not warranted.  

Examinations were obtained in June 2005 and December 2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's claims file, medical records, and an interview with the Veteran regarding his symptoms.  Clinical findings were provided pertinent to the criteria for rating the disability at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Criteria for PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Analysis 

The Board has thoroughly reviewed all the evidence in the appellant's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.  In this regard, however, the Board also acknowledges that the previous Board decision contained numerous facts or statements taken from medical records.  As facts or reported statements, they cannot be altered and will be repeated in this decision.

Entitlement to an initial staged evaluation in excess of 30 percent for PTSD prior to September 27, 2007

The Veteran is service connected for PTSD, evaluated as 30 percent disabling, from March 16, 2005 through September 26, 2007.  He contends that he is entitled to a higher initial evaluation.  As service connection has been established for PTSD from March 16, 2005, the rating period on appeal is from March 16, 2005.  38 C.F.R. § 3.400(o)(2) (2011).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

A January 2005 VA psychiatric consult record reflects that the Veteran reported that he does not want to be around people.  He reported that he has stayed at his son's cabin for the past year, while his wife stays at their house, which is approximately seven to 10 miles away.  He reported that he sees his wife "maybe once a month" but that his son visits him once a week to check on him.  He reported that he had not slept in the same bed as his wife for "years" because he "once tried to 'smother her'."  He reported that he loves his wife and lately "he just can't stand to be around anyone."  He had been married approximately 32 years.  He also reported nightmares, anxiety, and that he avoids watching television.
 
In a statement dated in March 2005, the Veteran reported that he was married but separated because he "cannot tolerate being around others."  He reported that he would rather be alone and does not associate with others.  

A June 2005 VA examination report reflects that the Veteran reported that he and his wife used to be more socially active, but now the Veteran preferred to keep to himself and so their social interactions have been reduced.  The Veteran reported that he enjoyed going by himself to stay in his son's cabin, which is located in the woods along a creek.  He further reported that he used to like to hunt and fish but is no longer able to because of back pain caused by a back injury.  Notably, he did not report that he stopped hunting and fishing due to his PTSD.  

The Veteran stated that he had periods of depressed mood when he feels socially avoidant, but that he copes with such feelings by going for walks, and that these feeling generally last no longer than two days at most.  The examiner noted that the Veteran's range of social contacts is "somewhat restricted, but he is able to engage in many activities and is fully capable of maintaining self-care."  
 
The June 2005 VA examination report reflects that the Veteran made frequent direct eye contact during the interview and his speech was generally within normal limits with regard to rate, flow and content.  There is no evidence the appellant complained of panic attacks in the June 2005 VA examination report.  

Regarding occupational functioning, the June 2005 VA examination report reflects that the Veteran had a long history of steady employment including 27 years with a hardware and appliance store.  The Veteran reported that on several occasions, when he was feeling upset due to his PTSD symptoms, he was given brief time off with pay by his employer.  He retired due to physical problems.  Notably, his PTSD was not reported as a reason for early retirement; to the contrary, the Veteran has reported that his symptoms increased after he stopped working.

The June 2005 VA examination report reflects that the appellant reported that he had experienced suicidal ideation, but had never made any suicidal attempts and had no current suicidal intent.  He was noted to have dysthymia but not major depression.

The June 2005 VA examiner assigned the Veteran a GAF score of 51, which is indicative of moderate to serious symptoms of PTSD and cognitive symptoms due a stroke and heart attack.  The VA examiner noted that the GAF score reflects impairment due to his PTSD and stroke and heart attack, but his symptoms of PTSD contribute the most to the reduced level of his GAF.  As described above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board finds that the PTSD symptoms demonstrated in the record are consistent with the assigned GAF score.  

The Veteran denied any legal history or arrests in the June 2005 VA examination.  Although the June 2005 VA examination report reflects that the appellant had some short-term memory loss, his long-term memory was good.  He had some problems describing the meaning of proverbs.  A September 2006 VA treatment record reflects that the Veteran reported some memory impairment and anxiety.  Treatment records from April 2006 to September 2006 reflect that the Veteran was alert and oriented times three.  

As noted above, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a  Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  

In determining that a rating in excess of 30 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria.  In sum, the Veteran has reported nightmares, avoidance of other people, suicidal ideation on a few occasions, avoidance of television because it upsets him, depression, and poor sleep.  He noted that he loves his wife but cannot stand to be around anyone.  He also reported that he has become frustrated while driving, nearly to the point of feeling homicidal.  He has denied delusions and hallucinations.  He reported frequent irritability and loss of temper.  His insight and judge were good.  He had some short term memory loss, and speech which was generally within normal limits with regard to rate, flow, and content.  He reported feeling depressed since he had been unable to work due to physical limitations.  He reported anxiety.  The Board finds it noteworthy that the Veteran ceased working due to physical limitations, ceased hunting and fishing due to physical limitations, and has minor cognitive impairment due to a stroke; these things have not been shown to be due to his PTSD. 

The Board finds that the Veteran does not meet the majority of symptoms which are listed for a 50 percent evaluation, nor does he exhibit other symptoms which are of equal significance.  The evidence does not reflect flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  The records also reflect that the Veteran quit alcohol excessive consumption approximately two decades prior to his June 2005 VA examination and has no substance dependence.  

His symptoms more nearly fit with a 30 percent and do not approach or approximate the magnitude of the symptoms listed in the criteria for a 50 percent rating under DC 9411.  Despite the Veteran's preference to avoid others, he maintained a relationship with his family during the rating period on appeal.  The record reflects that both his wife and son continued to care for the Veteran and/or check on his condition.  Moreover, his son allowed him to stay at his home.  The Veteran acknowledged that he loved his wife and that she had refused his offer of a divorce.  Despite his PTSD symptoms, he was able to maintain these social relationships.  The Veteran's ability to live by himself, maintain grooming and hygiene, maintain family relationships, abstain from excessive alcohol use or illegal drug use, and avoid legal troubles, is indicative that his impairment is not so significant as to warrant a 50 percent rating.  

Entitlement to an initial staged evaluation in excess of 50 percent for PTSD, from September 27, 2007, through December 10, 2009

The appellant was granted an initial staged evaluation of 50 percent from September 27, 2007, through December 10, 2009.  For the reasons discussed below, the Board finds that a higher initial evaluation is not warranted.

Initially, the Board will discuss the symptoms listed in the rating criteria as examples of symptoms which would reflect occupational and social impairment with deficiencies in most areas such as warrant a 70 percent evaluation.  The evidence does not reflect that the appellant had obsessional rituals.  The evidence also does not reflect that the Veteran's speech was intermittently illogical, obscure, or irrelevant.  His through process was goal-directed without loosening of associations or significant circumstantiality.  (See September 2007 evaluation report.)  

The medical evidence does not reveal instances of impaired impulse control or near-continuous panic.  The September 2007 VA records reflect that the appellant was awake, alert and normally response.  He did not appear in any acute distress and had no dysmorphic features.  He was cooperative, engaging, informative, and established eye contact easily.  His thought process was goal-directed.  His orientation and memory were intact and his judgment was appropriate.  He had average abstract reasoning and his attention was unimpaired.  He had good insight and no impulsivity during the interview.  

The evidence also does not show that the appellant neglected his personal appearance or hygiene.  During VA examinations and VA mental health treatment, throughout the rating period, the Veteran was described as appropriately groomed.  

November 2007 records reflect that the Veteran's speech was mildly pressured, likely due to anxiety.  His eye contact was somewhat limited, particularly when discussing painful material.  His thought processes were linear and logical although he noted some difficulties with memory retrieval following a CVA and MI in 1995.  

The evidence reflects that the appellant had difficulty in establishing and maintaining effective work and social relationships, but does not indicate an inability to establish and maintain effective relationships.  The evidence reflects that the appellant was able to maintain effective relationships with his family.  A December 2007 VA record of a November 2007 assessment indicates the Veteran reported that his marriage was "good."  He reported that he saw his wife daily, as she washed all of his clothing and brought him one meal a day.  The Board also notes that the Veteran's wife attended the Veteran's September 2007 examination.  

A March 2008 VA treatment record reflects that the Veteran reported that his son, with whom he reported having a close relationship, visits him daily, his wife helps him with his laundry and house cleaning, he has one close friend that he sees once a month, and he has a close relationships with all of his four living siblings.

The evidence indicates the appellant had near-continuous depression.  However, the evidence does not indicate that his depression affected his ability to function independently.  He reported that he lives by himself, although his wife did his laundry and cleaned the house.  See March 2008 VA treatment record.  The Board notes that this laundry and cleaning help was due to physical disabilities and not the Veteran's PTSD.  (See December 2009 VA examination report.)

The evidence reflects that the Veteran reported suicidal ideation.  The September 2007 VA fee-basis outpatient evaluation report reflects that the appellant had suicidal ideations from time to time.  The November 2007 VA fee-basis treatment report noted that the appellant's risk of suicide was thought to be low in the context of his protective faith.  A February 2008 VA treatment record reflects that the appellant reported suicidal ideation at times, since Vietnam.  A March 2008 VA treatment record reflects that the appellant reported having suicidal thoughts.  He denied any current or past suicide attempts and said he would never hurt himself because of his religious beliefs.  An April 2009 VA treatment record indicates the Veteran reported thoughts of suicidal ideation.  The records consistently reflect that the Veteran would not attempt suicide due to religious beliefs.  

There is evidence that the Veteran may have difficulty in adapting to stressful circumstances.  The October 2007 VA fee-basis outpatient treatment record reflects that the appellant reported that that he does not want to be around anyone and that he will not leave the house to go shopping.   He reported that he only leaves the house to go to the doctor, and will sometimes go to the cabin to stay by himself.  As noted above, the December 2007 VA treatment record reflects that the Veteran lives in a cabin away from his wife because he feels too uncomfortable being around other people.  He reported that he "can't cope" with being around other people.  An April 2009 VA treatment record reflects that the appellant reported sleep problems and intense anxiety being around people and crowds, which can bring on panic attack symptoms.  

The Veteran complained of hallucinations.  The September 2007 fee-basis examination report reflects that the Veteran reported occasionally hearing a phone ringing once a week and occasionally hearing vague voices approximately once a month.  The November 2007 VA treatment record noted that the Veteran reported auditory hallucinations, but it was unclear if these generally occurred during or shortly after nightmares.  He denied command hallucinations and no delusions were noted.  The December 2007 VA treatment record indicates the Veteran reported hearing voices, including people talking in a foreign language (Vietnamese).  He stated that he had seen and heard his dead friend.  He denied any experience of command hallucinations.  VA records in May 2008 reflect that the Veteran had a very unusual report of auditory hallucinations in that he hears "all kinds of noises - like cars pulling up and doors slamming, voices, all kinds of everyday noises that he then investigates only to find out that there is no cause for what he has heard."  The examiner stated that it "almost sounds like the types of visual hallucinations that people who lose their vision are reported to have after losing their sight - almost like his brain is trying to keep busy."   The Veteran was assigned a GAF score of 45.  The August 2009 VA treatment record indicated that the Veteran had paranoid delusions and auditory hallucinations, not related to flashbacks/hypervigilance.  

A November 2007 letter from B.C., M.D., notes that the Veteran is totally and permanently (both mentally and physically) disabled from any type of gainful employment, and his physical and mental health will continue to deteriorate as he ages.  The letter notes that the Veteran suffers from multiple physical impairments, including coronary artery disease, organic heart disease, arteriosclerotic vascular disease (ASVD), back pain, degenerative disc disease and arthritis.  As the November 2007 letter does not indicate whether the Veteran was permanently disabled from employment solely due to his PTSD or provide a rationale for the opinion, the Board finds the letter to be less probative than other evidence of record.   

A December 2007 VA record of a November 2007 initial assessment reflects that the Veteran reported that he his marriage is "good" but that he lived in a cabin away from his wife because feels too uncomfortable around people.  He reported that he sees his wife daily as she washes off of his clothing and brings him one meal a day.  He reported that he has offered his wife a divorce because he does not feel as though he is a good husband, but she has refused.  He reported that he has lost interest in doing most activities due to his chronic pain that is unrelated to his PTSD.  He reported that he isolates himself due to feeling anxious around others, feeling that he is not wanted.

A January 2008 VA recorded reflects that the Veteran was accepted into a treatment program.  His GAF score was 50.

A March 2008 VA record reflects that the Veteran was seen by a provider because he had had suicidal thoughts the previous week.  The records have consistently noted that he Veteran would never actually commit suicide due to his religious beliefs.  The Veteran reported that he felt that his depression was due to not being able to work and having more time to think about his experiences in Vietnam.  He reported having had a panic attack two months earlier.  He reported having a close friend whom he sees once a month, and having three dogs at home that are his companions.  The Veteran reported having a "close relationship" with his son who visits with the Veteran daily, brings him food, and does his grocery shopping.  He also reported that his wife helps him with his laundry and house cleaning.  

An April 2008 VA record reflects that the Veteran is a "very pleasant fellow who has responded well to supportive psychotherapy."

VA Records in July 2008 reflect that the Veteran reported that he has been attending group meetings but finds it difficult due to anxiety.  

An April 2009 VA mental health telephone note reflects that the Veteran has a supportive son and a supportive wife.  He reported that when he is around people, he breaks out in a sweat and is anxious at times leading to an intense panic attack.  

While the above noted evidence has shown the Veteran has had suicidal ideations, near-continuous depression, and hallucinations, the manifestations of these symptoms have not caused him substantial impairment in work, family relations, judgment, or thinking that would warrant a higher 70 percent rating at any time during the appeal period.  The Veteran did not have symptoms of obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Moreover, he does not have symptoms of equal or greater severity.  The Veteran was able to maintain effective good relationships with his wife and son, and reported that he sees a friend once a month.  He has described a good relationship with his four living siblings.  Based on all of the foregoing, the Board finds the appellant's overall disability picture most nearly approximates the criteria for the appellant's 50 percent rating, from September 27, 2007, to December 10, 2009. 

In determining that the appellant's PTSD is appropriately reflected by the 50 percent evaluation, the Board further relies on the appellant's GAF scores of 45 and 50.  See September 2007 VA fee-basis evaluation report; January 2008 and May 2008 VA examination reports.  As noted above, a GAF score of 41 to 50 reflects serious symptoms of PTSD or serious impairment in social, occupational, or school functioning.  The Board finds that the GAF scores are consistent with an evaluation of 50 percent, for occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  

The Board has also considered the December 2009 VA examination report for evidence of the Veteran's condition prior to that time.  The report reflects that the Veteran's wife of 37 years had died in June 2009.  The Veteran reported that he continued to see his son every day, and that his son brings him food.  He further reported that he gets along "good" with his family, but does not "go around them" because he prefers to be alone.  He also reported that his niece takes care of him, buys him food, and does wash for him.  His son and his niece have both asked the Veteran to move in with them, but he declined because he cannot tolerate being around others.  The examination report reflects that the Veteran has very limited psychosocial functioning.  His family members help him with daily tasks such as making meals and laundry.  It was noted that he had no leisure activities and almost no social contact outside of family.  It was noted that psychosocial functioning appears to have declined since the death of his wife in June 2009.  The examiner noted that the Veteran's family's help with household chores, and his lack of participation in sports and exercise was due to his health.  The Veteran's report of shopping avoidance and lack of recreational activities was largely due to PTSD symptoms.  The examiner noted that the Veteran's memory difficulty is likely secondary to his prior stroke.  The record also reflects that the Veteran's judgment was not affected by his PTSD, but that his symptoms contribute to his concentration difficulties.  

In conclusion, the Board finds that the Veteran's disability picture is not most nearly approximated by the next-higher 70 percent evaluation, from September 27, 2007 to December 10, 2009.  Consequently, the Board finds that the currently assigned 50 percent evaluation throughout the rating period on appeal appropriately reflects the clinically established impairment experienced by the Veteran.  

The Board notes that the Veteran, among other symptoms, avoids people, gets anxious around crowds to include his PTSD group therapy, has sleep problems, and is depressed.  However, he is able to maintain effective relationships.  He has both a son and a niece who care for him and his home and have offered to have him live with them; thus, reflecting a continuing effective relationship with them.  During the time period on appeal, he was able to live by himself, albeit with help around the home, and care for three dogs which is indicative that he does not have significant functional impairment such as to warrant a rating in excess of 50 percent.  He has not had legal troubles reflective of thinking or judgment impairment or violence.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at  54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  
 
In January 2011, the Board remanded the issue of entitlement to TIDU for RO adjudication.  In February 2011 correspondence, VA informed the Veteran of what evidence was required to substantiate a claim of entitlement to TDIU.  The record does not reflect that the Veteran has submitted the requested information or that the RO has adjudicated the claim as of this date.  Thus, the issue is not for appellate consideration at this time. 


ORDER

Entitlement to an initial staged evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 27, 2007, is denied.

Entitlement to an initial staged evaluation in excess of 50 percent for PTSD, from September 27, 2007, through December 10, 2009, is denied.


REMAND

Subsequent to the Veteran's November 2010 signed waiver of RO consideration of additional evidence, additional evidence has been associated with the claims file, to include a January 2011 VA mental health social worker examination report, and a February 2011 VA psychiatry attending note.  The RO has not considered such evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran has not waived RO consideration of this evidence.  38 U.S.C.A. § 20.1304(c).  As the Veteran has not waived RO consideration of the additional evidence received subsequent to November 2010, the Board must remand the claim of entitlement to an initial staged evaluation in excess of 70 percent for PTSD, from December 11, 2009, to the RO for consideration of the additional evidence prior to appellate review.  38 C.F.R. § 20.1304(c).

In addition, the most recent pertinent clinical evidence is from February 2011.  The Board finds that VA records, if any, from February 2011 may be pertinent to the Veteran's claim. 


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all pertinent VA treatment records, from February 2011 to present, not already associated with the claims file.  If no such records are available, the RO should note such in the claims file.

2.  After undertaking any other development deemed appropriate, to include any additional VA examination deemed warranted, the RO should readjudicate the issue on appeal of entitlement to an initial staged evaluation in excess of 70 percent for PTSD, from December 11, 2009 with consideration of all evidence received since issuance of the October 2010 supplemental statement of the case.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


